Mr. Justice Sterrett
delivered the opinion of the court.
The first assignment of error presents the question, whether, in a proceeding to divide a borough into wards, it is necessary for the petitioners to ask for division into a definite number of wards and suggest the boundaries thereof. The answer to this question must depend on the provisions of the statute by which alone the proceeding is authorized and regulated.
The Act of May 14th 1874, Pamph. L. 159, prescribing “ the manner by which the courts may divide boroughs into wards,” empowers-the several courts of Quarter Sessions within their respective counties to divide boroughs into wards; to erect new wards out of parts of two or more adjoining wards; to divide any ward already erected into two or more wards; to alter the lines of any two or more adjoining wards, so as to suit the convenience of the inhabitants thereof; and, for the purpose of effecting either of these objects, to cause the lines or boundaries to be ascertained and established. By the supplement of March 24th 1877, Pamph. L. 47, *358the further power is conferred, of “ erecting two or more wards, or parts of two or more wards, into one ward.”
The second section of the original act provides that upon application by petition of at least twenty freeholders, resident in the borough or ward, for any of the purposes above specified, the “ court shall appoint three impartial men to inquire into the propriety of granting the prayer of the petition. And it shall be the duty of the commissioners so appointed, or any two of them, to make a plot or draft of the borough or wards proposed to be divided, of the proposed new wards, and the division lines proposed to be made thereon, or of the lines proposed to be ascertained and established, as the case may be, if the same cannot be fully designated by natural lines'and boundaries; all of which they or any two of them shall report to the next Court of Quarter Sessions, together with their opinion of the same.”
The petitioners in this case represented that their interest and that of citizens and tax-payers of the borough would be promoted by a division thereof into wards, and prayed the court to appoint three impartial men to inquire into the propriety of making a division, but they did not propose any specific number of wards into which it should be divided, nor did they make any suggestion as to the boundaries thereof. It is contended that the omission to do this rendered the petition fatally defective. We do not think so. While the course contended for by the plaintiff in error, may perhaps be pursued without vitiating the proceedings, there is nothing in the act requiring it to be done. On the contrary we think the proper- practice, as indicated by the act, is to ask for a division, as was done in the present case, leaving the details as to the number of wards and the boundaries thereof to the judgment of the commissioners, under the supervision of the court. After the parties interested have been duly notified, the first duty of the commissioners is to inquire into the propriety of making a division. If they or any two of- them are of opinion that it is proper, it is made their duty to prepare a plot or draft of the borough, indicating thereon the wards into which, in their judgment, it should be divided and report the same with their opinion to the court. The order issued to the commissioners in this case conforms to this view of the act. It directs notice, inquiry into the propriety of division, the making of a plot of the borough with “ lines and boundaries of the wards, if any, which they may see fit to erect and designate, if the same cannot be fully designated by natural lines and boundaries,” &c. An opportunity is thus afforded to all parties interested to appear before the commissioners and be heard for or against, division,' as well as in relation to the number of wards and the boundary lines thereof, to be ascertained and established. In this way the commissioners are enabled to reach a result, on all the questions involved, that will be more generally satisfactory to the *359people of the borough, than if the details of their work were suggested by the petitioners. After the report has been presented, exceptions thereto may be filed and disposed of on evidence, as the court shall deem just; with the further right to a review, if, in the opinion of the court, it may be necessary to secure a fair adjudication of the matter. The most ample provision is thus made for obtaining the views and consulting the wishes of all concerned, and in the end reaching a just and proper conclusion.
The action of the court in recommitting the report to the commissioners was entirely proper. They had inadvertently omitted to attach the required plot or draft, and no injury could result to any one from allowing them to supply the omission.
There is no merit in the exception that the final confirmation was endorsed on the first report. The amended as well as the supplemental report and corrected plot are to be considered as forming a part of the first and only report of the commissioners, which, as thus amended and corrected, was approved by the court. There is no such irregularity as calls for setting aside the proceedings.
Proceedings affirmed.